Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-6-22 has been entered.
 
Status of Claims
Claims 1-13, 15-20 have been reviewed and are addressed below. Claim 14 has been canceled. 

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 7-6-22, it has been entered and are addressed below.
With respect to the 103 rejection, applicant’s arguments is moot in view of amendments to the claims and are addressed below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 16/588013 Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, the indicated claims claim common subject matter for conducting appointments across practice groups. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowinski (2009/0034812) in view of Richter (2020/0245960) and Wang
With respect to claim 1 Nowinski teaches a system, comprising: 
a memory that stores computer executable components (Nowinski paragraph 40); and 
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (Nowinski paragraph 41): 
generate output data regarding a brain anatomical region based on diffusion-weighted imaging (DWI) data associated with the brain anatomical region and apparent diffusion coefficient (ADC) data associated with the brain anatomical region that corresponds to the brain anatomical region (Nowinski paragraph 78 “an apparent diffusion coefficient (ADC) map may be generated from a DWI image, and the ADC map and the DWI image may be compared to determine any prior infarct regions, as can be readily understood by persons skilled in the art. Actual infarct regions may be determined by superimposing the ADC map with the DWI image or the infarct contours, or otherwise combining the present and prior infarct regions identified from the DWI image and the ADC map. In one embodiment, a present infarct region may be determined from the DWI image. A present-infarct contour may be generated for delineating the present infarct region. The DWI image and the ADC map may be superimposed to determine the prior infarct region. A prior-infarct contour may be generated for delineating the prior infarct region. The actual infarct region may be determined or formed by combining the prior infarct region and the present infarct region, such as by adding these regions, or combining or superimposing the two contours. In one embodiment, the final superimposed image may include an infarct contour for delineating the actual infarct region. In another embodiment, the final superimposed image may include multiple infarct contours that delineate the present and prior infarct regions respectively”); and 
a medical diagnosis component that detects presence or absence of a medical stroke condition associated with the brain anatomical region based on the output data and patient data representative of a state of a patient associated with the brain anatomical region (Nowinski claim 1 “method of analyzing brain images of a patient for stroke diagnosis of said patient, comprising: capturing a first image of the brain of said patient suitable for determining infarct regions of said brain; capturing a second image of said brain suitable for determining penumbra regions of said brain; determining an infarct region of said brain from said first image; determining a penumbra region of said brain from said second image; co-registering said first and second images to a co-ordinate system; mapping pre-existing brain atlas images to said co-ordinate system to form patient-specific brain atlas images; delineating said infarct region and said penumbra region of said brain on said patient-specific brain atlas images in said co-ordinate system; and superimposing said first and second images, with said patient-specific brain atlas images”).
Nowinski does not teach a machine learning component that employs a convolutional neural network. 
Nowinski does not teach wherein the output data comprises segmetation mask, generated by the machine learning component.
Richter teaches automatically identifying, by the processor, using one or more machine learning modules (e.g., wherein at least one of the machine learning modules is a Convolutional Neural Network (CNN) module), within the 3D anatomical image: a first skeletal volume comprising a graphical representation of one or more bones of the subject; a first aorta volume comprising a graphical representation of at least a portion of an aorta of the subject; and a first liver volume comprising a graphical representation of a liver of the subject (Richter paragraph 72).
Richter teaches sing one or more machine learning modules (e.g., wherein at least one of the one or more machine learning modules is a Convolutional Neural Network (CNN) module), for each of a plurality of target tissue regions, a corresponding target volume of interest (VOI) within the 3D anatomical image; (c) determine 3D segmentation map representing a plurality of 3D segmentation masks, each 3D segmentation mask representing a particular identified target VOI (e.g., automatically, digitally stitching together the plurality of 3D segmentation masks to form the 3D segmentation map); and (d) store and/or provide the 3D segmentation map for display and/or further processing (Richter paragraph 114).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Nowinski with Richter with the motivation of improving automated analysis of medical imaging studies and communication of those results, diagnoses, prognoses, treatment recommendations, and associated risks to a patient. Of particular need is an image analysis system to consistently, efficiently, and accurately detect anatomical regions, including soft tissue organs, in the entire body (Richter paragraph 10).
Neither Nowinski nor Richter did not teach wherein the convolutional neural network is trained using a segmentation loss generated using a ground truth mask.
Wang teaches Segmentation of images may be performed by a computer using a model developed using deep neural network-based machine learning algorithms. For example, a segmentation model may be based on Fully Convolutional Network (FCN) or Deep Convolutional Neural Networks (DCNN). Model parameters may be trained using labeled images. The image labels in this case may contain ground truth masks, which may be produced by human experts or via other independent processes (Wang paragraph 37).
One of ordinary skill in the art would have found it obvious at the time of filing the teachings of Nowinski in view of Richter with Wang with motivation of facilitating efficient and accurate learning of image features of relevance to a particular type of images (Wang paragraph 37).
Claim 10 is rejected as above.
Claim 17 is rejected as above.

With respect to claim 2 Nowinski teaches the system of claim 1, wherein the medical diagnosis component detects presence or absence of an ischemic stroke condition associated with the brain anatomical region based on the output data (Nowinski paragraph 63 “the stroke is determined to be ischemic and process S300 may continue to S306”).
	Claim 11 Is rejected as above.

With respect to claim 3 Nowinski teaches the system of claim 1, wherein the medical diagnosis component generates a contour mask associated with the medical stroke condition based on the output data (Nowinski paragraph 78).

With respect to claim 4 Nowinski teaches the system of claim 1, wherein the medical diagnosis component detects presence or absence of an infarct associated with the brain anatomical region based on the output data (Nowinski paragraph 78 “the actual infarct region may be determined or formed by combining the prior infarct region and the present infarct region, such as by adding these regions, or combining or superimposing the two contours. In one embodiment, the final superimposed image may include an infarct contour for delineating the actual infarct region. In another embodiment, the final superimposed image may include multiple infarct contours that delineate the present and prior infarct regions respectively””).
	Claim 12 is rejected as above.
	Claim 18 is rejected as above.

With respect to claim 5 Nowinski teaches the system of claim 1, wherein the medical diagnosis component determines a size of an infarct associated with the brain anatomical region based on the output data (Nowinski paragraph 113).
	Claim 13 is rejected as above.
	Claim 19 is rejected as above.

With respect to claim 6 Nowinski teaches the system of claim 1, wherein the medical diagnosis component calculates a volume of an infarct associated with the brain anatomical region based on the output data (Nowinski paragraph 7).
	Claim 20 is rejected as above.

With respect to claim 7 Nowinski teaches the system of claim 1, wherein the DWI data is associated with darkness information for the brain anatomical region and the ADC data is associated with brightness information for the brain anatomical region (Nowinski paragraph 125).

With respect to claim 8 Nowinski teaches the system of claim 1, further comprising: a display component that generates display data associated with the presence or the absence of the medical stroke condition in a human-interpretable format (Nowinski paragraph 131).
	Claim 15 is rejected as above.

With respect to claim 9 Nowinski teaches the system of claim 8, wherein the display component generates a multi-dimensional visualization associated with the presence or the absence of the medical stroke condition (Nowinski paragraph 131 “3D”).
	Claim 16 is rejected as above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626